Ames, J.
The only question raised by this bill of exceptions is whether the report and location were filed in the office of the town clerk in the manner required by Gen. Sts. c. 43, § 65. The clerk’s office may be his dwelling house, and undoubtedly is so in many of the towns in the Commonwealth. A document may properly be said to be filed with a town clerk when it is placed in his official custody, and is deposited in the place where his *132ofiv ,al records and papers are usually kept. There is nothing in th*' statute requiring his constant attendance, and if the paper i« this case was in his custody, ready for the signature of the selectmen, and if a majority of the board called at bis house, signed the paper, and returned it to its place of deposit in the safe, more than seven days before the town meeting, it was a sufficient compliance with the statute. It is immaterial that he was absent when they called. His wife might lawfully act as his agent for the purpose of exhibiting the paper, and restoring it when signed to its place of deposit. It is a convenient and proper practice to indorse a memorandum of the date upon the paper, but the statute does not make it indispensable.

Exceptions overruled.